     Case 2:18-cv-01931-WBS-KJN Document 58 Filed 01/27/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    WARREN CLEVELAND GREEN,                           No. 2:18-cv-1931 WBS KJN P
12                        Plaintiff,
13            v.                                        ORDER
14    DR. G. CHURCH, et al.,
15                        Defendants.
16

17          Plaintiff filed a motion for extension of time to file a notice of appeal. Plaintiff contends

18   that he requires access to the law library in order to prepare “a supplemental information evidence

19   report” and certificate of appealability.

20          Rules Governing Extension to Appeal

21          An appeal “from a district court to a court of appeals may be taken only by filing a notice

22   of appeal with the district clerk within the time allowed by Rule 4.” Fed. R. App. P. 3(a)(1). The

23   notice of appeal “must be filed with the district clerk within 30 days after entry of the judgment or

24   order appealed from.” Fed. R. App. P. 4(a)(1)(A). However, the district court may extend the

25   time to file a notice of appeal if “a party so moves no later than 30 days after the time prescribed

26   by this Rule 4(a) expires,” and “shows excusable neglect or good cause.” Fed. R. App. P.

27   4(a)(5)(A). “No extension under this Rule 4(a)(5) may exceed 30 days after the prescribed time

28   or 14 days after the date when the order granting the motion is entered, whichever is later.” Fed.
     Case 2:18-cv-01931-WBS-KJN Document 58 Filed 01/27/21 Page 2 of 3


 1   R. App. P. 4(a)(5)(C).

 2           Here, judgment was entered on January 13, 2021, and plaintiff’s motion for extension was

 3   filed on January 21, 2021.

 4           Because plaintiff’s motion for extension of time was timely filed, and he has shown good

 5   cause, his motion is granted. That said, plaintiff is cautioned that this court has no discretion to

 6   grant plaintiff more time to file an appeal. Because plaintiff is being granted the additional thirty

 7   days, Rule 4(a)(5)(C) precludes any further extensions. Fed. R. App. P. 4(a)(5)(C) (“No

 8   extension under this Rule 4(a)(5) may exceed 30 days after the prescribed time.) In other words,

 9   no further extensions of time will be granted because the court has no authority to do so. Id.

10           Contents of an Appeal

11           Plaintiff is advised that while certificates of appealability are required in habeas corpus

12   actions they are not needed in a civil rights action such as this one. Moreover, if plaintiff wishes

13   to appeal the judgment in this case, he should file a notice of appeal in accordance with the

14   Federal Rules of Appellate Procedure. See Fed. R. App. P. 3 & 4. For example, Rule 3(c)

15   provides:

16                   (c) Contents of the Notice of Appeal.
17                   (1) The notice of appeal must:
18                   (A) specify the party or parties taking the appeal by naming each one
                     in the caption or body of the notice, but an attorney representing more
19                   than one party may describe those parties with such terms as “all
                     plaintiffs,” “the defendants,” “the plaintiffs A, B, et al.,” or “all
20                   defendants except X”;
21                   (B) designate the judgment, order, or part thereof being appealed;
                     and
22
                     (C) name the court to which the appeal is taken.
23

24   Fed. R. App. P. 3(c). Form 1 in the Appendix of Forms is a suggested form of a notice of appeal.

25   Fed. R. App. P. 3(5). In other words, the notice of appeal does not require briefing, lengthy

26   explanation or supporting evidence; rather, the appellate court will order the filing of an opening
27   brief, if appropriate.

28   ////
                                                        2
     Case 2:18-cv-01931-WBS-KJN Document 58 Filed 01/27/21 Page 3 of 3


 1             Good cause appearing, IT IS HEREBY ORDERED that:

 2             1. Plaintiff’s motion for an extension of time (ECF No. 57) is granted; and

 3             2. Plaintiff is granted thirty days from the date of this order in which to file a notice of

 4   appeal.

 5   Dated: January 27, 2021

 6

 7
     /gree1931.app.ext
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                           3
